Citation Nr: 1725198	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-12 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard (ARNG) from December 1973 to June 1974.  He had active duty for training (ACDUTRA) from March 1974 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

The Board remanded the issue of entitlement to service connection for fibromyalgia to the RO in July 2016 for further development.


FINDING OF FACT

The preponderance of the evidence is against finding that the appellant has a current diagnosis of fibromyalgia. 


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014);  38 C.F.R. § 3.303 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the Board previously remanded the appellant's claim for additional development.  In July 2016, the claim was remanded and the RO was directed to obtain private treatment records, identified by the appellant during the April 2016 videoconference hearing.  The RO was also directed to schedule the appellant for a VA examination to determine whether he has fibromyalgia, its date of onset, if shown, and, if so, whether it was as likely as not first manifested during the appellant's ACDUTRA, from March 1974 to May 1974.

The RO sought to obtain the private treatment records identified by the appellant; however, there was no response in one case and in the other case the provider indicated that the records were unavailable due to "loss."  Additionally, the appellant was afforded a VA examination in August 2016 for his fibromyalgia, which followed the Board's directives.  Therefore, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

VA's duty to notify was satisfied by a letter in February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014);  38 C.F.R. § 3.150 (2016);  see also Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the appellant's claim.  See 38 U.S.C.A. § 5102A(a)(1) (West 2014);  38 C.F.R. § 3.159(c) (2016).  Service treatment records, post-service VA treatment records, and lay statements have been associated with the claims file.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5102A(d) (West 2014);  38 C.F.R. § 3.159(c)(4) (2016).

In August 2016, the appellant was afforded a VA examination for fibromyalgia.

Therefore, the Board finds that an additional medical examination or opinion is not necessary to decide the appellant's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so the Board's 'evaluation of the claimed disability will be a fully informed one.'").

The appellant has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the appellant in developing the facts pertinent to his claims is required for VA to comply with its duty to assist.

III.  Service Connection

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2016).

Active military service includes active duty, any period of active duty for training (ACDUTRA, the performance of full-time reserve component duties) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDTRA, weekend training) which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106 (West 2014);  38 C.F.R. § 3.6(a) (2016).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of an in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506, aff'd per curiam, 78 F. 3d 604 (Fed Cir. 1996) (table);  38 C.F.R. § 3.303 (2016).

Under 38 C.F.R. § 3.303(b) (2016), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet App. 303, 307 (2007);  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997);  see also Clyburn v. West. 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if the claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997);  38 C.F.R. § 3.309(b) (2016).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2016).  See Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997);  Layno v. Brown, 6 Vet. App. 465, 469 (1994);  see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. at 498.

Factual Background

An April 1974 medical profile report in the appellant's service treatment records noted that the appellant pulled a right hamstring.  The examiner reported that this was a temporary condition, and that the appellant was directed to report to a medical facility for further physical profile evaluation for medical treatment and disposition in 5 weeks.

Military personnel records noted that the appellant was discharged from the ARNG because he failed to do any physical therapy on his own despite counseling sessions, and, moreover, because he reportedly avoided every attempt by company cadre to help him by going on sick call.

On May 2, 1974, the appellant signed a discharge document which shows that he did not request a separation medical examination or make a statement to rebut the reasons for his discharge.

Records obtained from the Social Security Administration (SSA) indicate that the appellant complained of fibromyalgia since March 1997.

June 2004, January 2005, July 2005, October 2005, May 2006, September 2006, January 2007, July 2007, and January 2008 primary care notes from the Asheville Veterans Affairs Medical Center (VAMC) reported that the appellant had a past history of fibromyalgia.  The notes reflected that the appellant reported this information to the providers.  

A March 2009 primary care note from the Asheville VAMC stated that the appellant stated that he had a diagnosis of fibromyalgia that was determined before he came to the VAMC.

A November 2008 evaluation from the North Carolina Department of Health and Human Services (NCDHHS), prepared as part of a disability determination, reported that the appellant claimed to be disabled secondary to fibromyalgia in 1993.  The examiner noted that the appellant's sensory examination was "grossly intact."  He had good sensation to touch and position.  The appellant scored 4 out of 18 with 0/4 as a control point in a trigger point evaluation.  The examiner opined that a diagnosis of fibromyalgia according to the American College of Rheumatology (ACR) standard requires a score of 14 or more out 18 positive tender points.  The examiner also noted that the appellant has been a truck driver for the past 30 years.  

An August 2009 evaluation from the NCDHHS, prepared as part of a disability determination, reported that the appellant claimed to be disabled secondary to fibromyalgia.  The examiner provided a diagnostic impression of fibromyalgia, noting that the objective evidence from a trigger point evaluation showed that he scored 14 out of 18.  These results, according to the examiner, met the criteria set by the ACR.  The examiner reported that the appellant claimed disability based on fibromyalgia since 1993.

In April 2014, the RO received two responses to its request for all treatment records, hospital summaries, findings and/or diagnoses for the appellant's fibromyalgia from Dr. S.P.  The first, written by the appellant, indicated that "apparently there is no evidence of my records due to the loss of information."  The second document is a hand-written note from Dr. S.P. stating that the appellant was seen at his office from January 13, 1997 through December 2, 1999, noting that the records are not available.  Dr. S.P. did not indicate the reasons for the appellant's visits to his office.

In July 2016, the RO attempted to obtain a release form the appellant to obtain private treatment records from Dr. A.S.  To date, the appellant has neither returned VA Form 21-4142, Authorization to Disclosure Information nor VA Form 21-4142a, General Release for Medical Provider Information to the RO.  Therefore, there is no opinion to support the appellant's contention that Dr. A.S. first diagnosed fibromyalgia.

The appellant was afforded a VA examination in August 2016.  The examiner reviewed the appellant's claims file, medical history, and conducted a physical examination.  The examiner opined that the appellant has never been diagnosed with fibromyalgia, and that he could not provide a diagnosis of fibromyalgia.  The examiner opined that although the appellant had subjective complaints of having a diagnosis of fibromyalgia, chronic pain and non-refreshed sleep, review of the available medical records and this current medical examination provide insufficient evidence to establish a current diagnosis of fibromyalgia.  The examiner conducted diagnostic testing which revealed that only 2 of 18 tender points being positive, noting that these results neither met the 1990 ACR fibromyalgia diagnostic classification nor the 2010 ACR preliminary diagnostic criteria.

The examiner noted that the appellant reported that he was first diagnosed with fibromyalgia in 1994 by Dr. A.S.  The appellant could not remember an event on active duty that he considered related to fibromyalgia.  The appellant also reported that Dr. A.P. said that he had he had fibromyalgia on top of osteoarthritis.  The appellant reported that he has 11 tender points.

The appellant's 1990 ACR fibromyalgia testing revealed that his only tender points were at the left and right medial fat pads of the knees.  The examiner opined that the appellant reported tenderness at the left knee medial fat pad before pressure was fully applied.  The appellant's 2010 ACR preliminary diagnostic evaluation for fibromyalgia revealed that the appellant had a symptom severity scale score of 5, with fatigue at 3; waking non-refreshed at 2; and cognitive symptoms at 0.  The examiner opined that this widespread pain index was not significant due to other disorders to include osteoarthritis, which otherwise explained pain in the reported regions.  

The examiner stated that it was less likely as not that fibromyalgia was incurred in or caused by a claimed in-service injury, event, or illness.  The examiner provided a rationale for his finding, namely that the appellant does not have a current diagnosis of fibromyalgia.  The examiner added that although the appellant has subjective complaints of having a diagnosis of fibromyalgia, chronic pain, fatigue, and non-refreshed sleep, review of the available medical records and this current examination provide insufficient evidence to establish a current diagnosis of fibromyalgia.

Analysis

Having reviewed the evidence of record, the Board finds that service connection for fibromyalgia is not warranted.  In essence, the most persuasive evidence of record does not show a present diagnosis of fibromyalgia.

While records obtained from the SSA indicate that the appellant has complained of fibromyalgia since 1993, there is no diagnosis of fibromyalgia in the evidence of record until the second, August 2009 examination performed by NCDHHS.  As mentioned above, however, the June 2016 examiner reviewed the appellant's claims file; conducted diagnostic tests of tender points; evaluated the appellant using the 1990 ACR fibromyalgia classification and the 2010 ACR preliminary diagnostic criteria; and provided a rationale for his medical findings.  The August 2009 NCDHHS examiner, in contrast, only reviewed a medical record from February 9, 2009; provided a functional assessment rather than the diagnostic results of tender point testing; and provided a rationale that is not supported by specific medical findings.

In this regard, the Board may favor the opinion of one competent professional over that of another as long as an adequate statement of reasons is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board has considered the August 2009 examination performed by NCDHHS, but is concerned that there is no discussion or attempt to reconcile the conclusion reached in the earlier November 2008 examination, which failed to support a diagnosis of fibromyalgia.  For this reason, and those mentioned above, the Board finds that the August 2009 report is simply outweighed by the June 2016 report, and the substantial amount of medical records that fail to confirm a diagnosis of fibromyalgia.

In reaching this conclusion, the Board has carefully considered the appellant's lay assertions and the lay assertions of his wife.  With regard to the appellant's lay statements, the Board acknowledges that, as a lay witness, the appellant is competent to report his medical history and observable symptomatology.  See, e.g., Layno, 6 Vet. App. at 469-470 (noting that personal knowledge is "that which comes to a witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Nevertheless, diagnosing fibromyalgia, a complex condition involving the nervous system, is beyond the scope of lay observation.  See id. 

Although the appellant has maintained that his fibromyalgia is the result of a 1974 in-service injury, this assertion is inconsistent with other more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511.  In this regard, the Board finds that the August 2016 VA examination offers the strongest and most persuasive evidence regarding the appellant's fibromyalgia.  According to the July 2016 VA examiner, the appellant has never been diagnosed with fibromyalgia, and therefore he could not provide a diagnosis of fibromyalgia.  The examiner opined that although the appellant had subjective complaints of having a diagnosis of fibromyalgia, chronic pain and non-refreshed sleep, review of the available medical records and this current medical examination provide insufficient evidence to establish a current diagnosis of fibromyalgia.

Here, the weight of evidence of record is against a finding that the appellant has a diagnosis of fibromyalgia.  Without a current diagnosis of a disability, there cannot exist a medical nexus to any in-service injury.  To establish a right to compensation for a present disability, a claimant must show the existence of a present disability before an analysis for entitlement to service connection can move forward.  Without the existence of a present disability, there cannot be service connection.  See Shedden, 381 F. 3d at 1167.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of evidence is against the appellant's claim, the doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014);  38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for fibromyalgia is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


